Mates, J.,
delivered the majority opinion of the court.
On Sunday, July 5, 1908, Lawrence Turner was assassinated within thirty-five to fifty yards of the house of appellant and on appellant’s premises. There were ten shots fired according to the testimony, and his slayers took his body and buried it in a sink hole. The crime was kept concealed for about two days, when appellant made known the fact of the killing by calling up one J. E. ITill, coroner and ranger of Panola county, telling him that he must come over to his home and take charge 'of the body of Turner, saying at the time that the killing was done by his boy. A searching party went over and found Turner’s body buried as above stated. Subsequently Will Eowler, the. appellant, his son, Richard Eowler, and his son-in-law, John Burnett, were arrested and charged with murder. Pilchard Eowler and John Burnett were tried separately from the appellant. The appellant was convicted, given a life sentence in the penitentiary, and from this conviction appeals.
Since one of the main assignments of error is predicated on the ground that the evidence is insufficient to sustain the conviction it is necessary to review the evidence tending to show complicity on the part of appellant. The facts are as follows: It seems that some time in the year, 1901, several young men, the deceased being one of them, were engaged in getting out staves in the neighborhood where lived appellant, and procured board with him. Appellant had several daughters, and, the young people being mutually attracted, it was but a short while until one of the young men eloped with one of them. The eloping daughter was quite young at the time1, and the father was very angry about it. Subsequently another of his daughters married another of the young men; but this marriage was at home, and apparently consented to by the father. But appel*516lant seems to have been very indignant at these marriages, ánd seems to have harbored much ill will toward all these young-men on account thereof. Lawrence Turner, the deceased, also fell in love with a third daughter, whose name was Bettie, and she seemed equally attracted toward him. After a while deceased quit boarding in the house of appellant and moved into another county, but continued his attentions to Miss Bettie, occasionally writing to her. About the 1st of July, 1908, intending to return to Panola county to visit his sweetheart, the deceased came back, and on Sunday night, the 5th of July, was shot down near her home and within thirty-five or fifty yards of her. The actual killing is shown to have been committed by Kichard Fowler, her brother, and John Burnett, her brother-in-law, and, respectively, the son and son-in-law of the appellant. The killing took place about 10 o;clock at night, within thirty-five or fifty yards of where Will Fowler was seated, and the record shows that he never thought enough of it to make any inquiry as to what the shooting was about, though the killing was on his premises and ten shots were fired.
The theory of the state is that there was a conspiracy between all the defendants to murder Lawrence Turner; and, while the actual killing was done by Kichard Fowler and John Burnett, it was in pursuance of the preconcerted plan of all these parties to assassinate this young man. The contention of the defense is that the appellant not only did not participate in the actual killing, but that he knew nothing about it whatever before it occurred. It is the state’s theory that the killing was. done in order to prevent the elopement of Bettie Fowler with Lawrence Turner, and that this was the only motive for the killing, and that the assassination was in pursuance of previous threats made by appellant, and that appellant not only knew that the killing was to occur, but procured his son and son-in-law to do the work.
The testimony of John Burnett, the son-in-law of appellant, was that appellant had nothing to do. \yith the killing, was *517utterly ignorant of it, and that they killed Lawrence Turner in order to keep him from debauching Bettie Fowler. It is shown in the testimony that appellant was violently opposed to his daughter marrying Turner, and stated to his daughter Bettie that if she married Lawrence Turner he would “put them both under the sod.” It is shown that he had stated that, if any of these stave men undertook to marry' any more of his daughters, he would kill them. When arrested, he told the justice of the peace making the arrest that he wanted him to be as light as possible, and further said that “what we done we done through ignorance.” On the following morning he stated, “What we done, we had it to do; and you would have done the same thing we done.”
A pair of trousers, which were described by the witnesses as belonging to appellant, were discovered shortly after the killing, with other garments, in a bloody condition, hidden in a treetop a few hundred yards from appellant’s residence and on his premises. When all these ten shots were fired within thirty to fifty yards of him on the night of the killing, he made no remark and asked no questions, though' the record shows conclusively that all there knew what happened. Early on the morning of the killing he was seen coming from the general direction where the hidden clothing was found. On the evening of the killing, it is testified by his daughter that he was talking to his son, and his son seemed to be very much bothered. He directed the searching party to the place where the body might be found, and seemed, so far as his testimony shows, as conversant with the details as any of the other parties charged with this crime. The son-in-law went over to appellant’s house about 3 o’clock on the afternoon of the killing, and his gun had been carried over there on the Friday or Saturday before. On the day before the killing, and while deceased was in appellant’s house visiting the daughter, he sent word by one Collier to the justice of the peace of that district warning the justice not to marry Turner and his daughter. • Appellant then *518stated that there had not been any trouble, but there might be trouble, and bad trouble.
John Burnett declared that Turner was killed “to keep him from ruining that girl,” and because Turner had written for the girl to meet him, and yet the letter complained of was written on the 4th day of June; the killing taking place on the 5th day of July. They had known of the letter for three weeks, had permitted young Turner to come to the house to see Bettie Fowler on the 4th of July, Richard Fowler had invited Turner to stay all night at the house on the night of the 4th, not another thing had occurred to arouse suspicion of wrongdoing on the part of Turner and Bettie Fowler, and while Turner is in the house the appellant is sending word to the justice not to marry them, and threatening bad trouble if he did. At the very time that all this was going on the gun of John Burnett was around the premises for the purpose of killing Turner, and taken there by Richard Fowler, the one who had offered the hospitality of his home for the night of the 4th.
There is no evidence in the case showing that any improper relations ever had existed between Bettie Fowler and deceased. The jury believed that the killing was done for the sole purpose of preventing deceased and Bettie Fowler from eloping, and the facts fully warranted this belief. It is a fair and logical deduction from the evidence that the killing was planned beforehand between all of the parties charged with the crime. On the trial of the case the defense offered in evidence the letter written by deceased to' Bettie Fowler on June 4, 1908. It was claimed in the testimony that appellant did not know of the letter, and it was stated by the defense that the object of introducing this letter was to show that there had been improper relations existing between deceased and Bettie Fowler, influencing Richard Fowler and John Burnett to kill him, but that the existence of this letter was unknown to appellant. It is contended that a knowledge of this letter fur*519nislied a motive on the part of the son and son-in-law to do the killing unknown to appellant, and it is contended that this corroborates the theory that there was no conspiracy to do the killing in so far as appellant is concerned. This letter was excluded by the court, and this is urged as a reason for reversing this judgment.
Looking at the complete record, we do not think this judgment should be reversed, even if it be conceded that the letter was admissible, which in this case we do not concede, since it utterly fails to prove that which it was offered to prove. There is no proof of debauchery to be found in this letter. Taking the whole case through, the deed was a diabolical one, and the jury were fully warranted in taking their view of the facts that all were equally guilty of the crime and that the killing was done to prevent the elopement.
We do not deem it necessary to pursue each single assignment of error in this case. It would unnecessarily protract this opinion and serve no purpose. An examination of the instructions shows that the case was fairly presented on the law.

Affirmed.